Case 9:20-cv-80148-AHS Document 176 Entered on FLSD Docket 03/31/2021 Page 1 of 8




                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA

                             Civil No.: 20-cv-80148-SINGHAL/MATTHEWMAN

  MEASURED WEALTH PRIVATE
  CLIENT GROUP, LLC, a New
  Hampshire limited liability company,

             Plaintiff,                                                                  KJZ
  vs.
                                                                              Mar 31, 2021
  LEE ANNE FOSTER, an individual, et al.,

        Defendants.                                                                         West Palm Beach
  __________________________________/


                             ORDER GRANTING PLAINTIFF’S MOTION
                           TO COMPEL FORENSIC EXAMINATION [DE 154]

             THIS CAUSE is before the Court upon Plaintiff, Measured Wealth Private Client Group,

  LLC’s (“Plaintiff”) Motion to Compel Forensic Examination of Defendant Lee Anne Foster’s

  Mobile Phone (“Motion”) [DE 154 1 ]. The Motion was referred to the undersigned by the

  Honorable Raag Singhal, United States District Judge. See DE 34. Defendant, Lee Anne Foster

  (“Defendant”), has filed a response [DE 156], and Plaintiff has filed a reply [DE 162 2]. The Court

  held a hearing on the Motion via Zoom video teleconference on March 16, 2021 and took the

  Motion under advisement. The Court also entered an Interim Order [DE 172] requiring the parties

  to further confer and file a Joint Notice. The Joint Notice filed on March 24, 2021 [DE 173] states

  that the parties were unable to reach any agreement. This Order now follows.


  1
      The sealed exhibits to the Motion are at DE 155.
  2
      The sealed exhibits to the reply are at DE 163.

                                                         1
Case 9:20-cv-80148-AHS Document 176 Entered on FLSD Docket 03/31/2021 Page 2 of 8




           The discovery issue currently pending before the Court is whether Plaintiff should be

  permitted to conduct a forensic examination of Defendant Lee Anne Foster’s mobile phone to

  recover certain text messages and iMessages from the period of January 1, 2019 through December

  31, 2019. In response, Defendant asserts that the temporal scope is too broad and would result in

  the production of irrelevant text messages and iMessages, that the discovery sought could be

  obtained from other individuals, and that Plaintiff’s request for a forensic examination of her

  mobile phone for such a long time period is a mere fishing expedition. Defendant is concerned that

  the examination could uncover personal and private information unrelated to Plaintiff’s claims.

           The Court has carefully considered the relevant law, Plaintiff’s Motion [DE 154],

  Defendant’s response [DE 156], Plaintiff’s reply [DE 162], the sealed materials filed by Plaintiff

  [DEs 155, 163], and the arguments of counsel for both parties at the hearing, as well the entire

  docket in this case. The Court makes the following findings.

           First, despite Defendant’s argument to the contrary, Plaintiff has properly propounded

  written discovery requests seeking certain text messages and iMessages from the time period of

  January 1, 2019 through December 31, 2019. 3 Additionally, the Court provided the parties with

  the opportunity to confer about the most recent requests for production propounded by Plaintiff

  and waited until the responses to the most recent requests for production were due before issuing

  this Order.

           Second, text messages and iMessages responsive to Plaintiff’s discovery requests from the


  3
    This is a different situation from when the Court ordered a forensic examination of Defendant Richard Kesner’s cell
  phone because Plaintiff had not propounded discovery requests upon him outside of the April-July 2019 time period.
  Or, if Plaintiff had served discovery requests seeking text messages and iMessages for all of 2019, Plaintiff’s counsel
  failed to make that argument at the discovery hearing.

                                                            2
Case 9:20-cv-80148-AHS Document 176 Entered on FLSD Docket 03/31/2021 Page 3 of 8




  period of January 1, 2019 through December 31, 2019, are relevant and proportional to the claims

  and defenses in this case, per Fed.R.Civ.P. 26(b)(1).

           Third, Defendant currently possesses the same phone she possessed and utilized back in

  2019 during the relevant time period. The Court wants to put an end to this discovery dispute and

  finds that a forensic examination, with necessary safeguards to protect Defendant’s privacy, is the

  best way to accomplish that task.

         Fourth, Defendant appears to have been obstructionist with regard to her production of text

  messages and iMessages during the discovery process. Based on the facts and arguments presented

  to the Court, it seems that Defendant agreed to produce certain text messages and iMessages at

  one time and then failed to do so. At this point, she has produced none of the text messages or

  iMessages sought by Plaintiff. The Court wants to ensure that all relevant and proportional

  discovery is produced in this case. All parties and their counsel in this case, including Defendant,

  must ensure that all relevant and proportional e-discovery sought has been appropriately preserved,

  searched for, and produced. Serious sanctions can issue if e-discovery preservation, search, or

  production is inadequate. See, e.g., DR Distributors, LLC, No. 12 CV 50324, 2021 WL 185082, at

  *2 (N.D. Ill. Jan. 19, 2021).

         Fifth, in light of the sealed filings, the Court finds that Plaintiff is not engaging in an

  improper fishing expedition in seeking the text messages and iMessages. Rather, Plaintiff has made

  a legitimate discovery request based on the production that Defendant has completed to date.

         The Court wants to ensure complete production of all relevant requested documents in this

  case while concomitantly protecting Defendant’s privacy as to the personal matters on her phone.

  Because Plaintiff has made a strong showing that additional relevant text messages and iMessages

                                                   3
Case 9:20-cv-80148-AHS Document 176 Entered on FLSD Docket 03/31/2021 Page 4 of 8




  may be recovered from Defendant’s phone, forensic examination is appropriate in this case. See

  Barton & Assocs., Inc. v. Liska, No. 9:19-CV-81023, 2020 WL 8299750, at *1 (S.D. Fla. May 11,

  2020) (finding that, because a defendant had failed to produce copies of any text messages during

  the non-compete period and had failed to preserve his phone, a forensic examination was

  warranted); Health Mgmt. Assocs., Inc. v. Salyer, No. 14-14337-CIV, 2015 WL 12778793, at *1

  (S.D. Fla. Aug. 19, 2015) (finding that the plaintiff had made a sufficient demonstration of need

  for forensic examination when the devices at issue were likely to contain information relevant to

  the litigation and the defendant had failed to cooperate in discovery); Wynmoor Cmty. Council,

  Inc. v. QBE Ins. Corp., 280 F.R.D. 681, 687 (S.D. Fla. 2012) (finding a forensic examination to be

  warranted when the plaintiffs were either unwilling or unable to conduct a search of their computer

  systems for documents responsive to the defendant’s discovery requests). Plaintiff has made a

  sufficient showing of need for the messages. 4 Further, the Court is concerned that Defendant’s

  search of her phone was inadequate. The Court will utilize the protocols from the Wynmoor case,

  modified as necessary, in order to ensure protection of Defendant’s privacy.

          Based on the foregoing, it is hereby ORDERED as follows:

          1. Plaintiff’s Motion to Compel Forensic Examination [DE 154] is GRANTED.

          2. Defendant shall submit the cellular phone that she used during the period between

               January 1, 2019 and December 31, 2019, for an independent forensic examination

               subject to the protocols described herein.



  4
    The Court rejects Defendant’s argument that Plaintiff can obtain the text messages and iMessages at issue from
  other individuals. Defendant is a party in this case and former Measured Wealth clients are not. Moreover, it is much
  more efficient for Plaintiff to conduct a forensic examination than to subpoena multiple non-parties.

                                                           4
Case 9:20-cv-80148-AHS Document 176 Entered on FLSD Docket 03/31/2021 Page 5 of 8




        3. An independent expert shall be appointed by the Court and shall mirror image and/or

           acquire all data present on Defendant’s cell phone (to the extent it is possible, the

           independent expert shall conduct his or her examination in a manner that minimizes the

           disruption to Defendant).

        4. The parties shall meet and confer regarding their designation of an independent forensic

           computer expert within seven (7) calendar days of the entry of this Order. The parties

           shall promptly notify the Court if they agree on an expert. If the parties cannot agree

           on the selection of an expert, each party shall submit its recommendation to the Court,

           and the Court will select the expert.

        5. The appointed expert shall serve as an Officer of the Court. Thus, to the extent that this

           computer expert has direct or indirect access to information protected by attorney-client

           privilege, such disclosure will not result in any waiver of any party’s attorney-client

           privilege.

        6. The independent expert shall sign a confidential undertaking statement pursuant to the

           Court’s Agreed Confidentiality and Protective Order [DE 51]. Additionally, the expert

           shall be allowed to hire other outside support, if necessary, in order to mirror image or

           acquire all data on Defendant’s cell phone. Any outside support shall also be required

           to sign a confidential undertaking statement.

        7. The expert shall mirror image Defendant’s cell phone. If it is not feasible to create a

           mirror image of Defendant’s cell phone data because of device security measures, the

           expert shall acquire as much data as possible from the device to allow the expert to

           recover text messages and iMessages.

                                                   5
Case 9:20-cv-80148-AHS Document 176 Entered on FLSD Docket 03/31/2021 Page 6 of 8




        8. The parties are to confer within ten (10) days of the date of this Order in an attempt to

           agree on search terms. If the parties cannot agree, each party shall submit its

           recommendation to the Court, and the Court will select the search terms. The Court

           will only determine search terms as a last resort since the parties have more detailed

           knowledge of the case. The parties’ counsel should confer with the expert to the extent

           possible to arrive at reasonable and necessary search terms. This should be a

           collaborative effort among counsel and the expert with the goal being able to locate

           and produce all relevant text messages and iMessages from Defendant’s phone during

           the time period at issue. The search terms should not be so broad as to elicit “junk”

           discovery and should not be so narrow as to exclude relevant discovery. The parties

           will provide the search terms ultimately agreed upon or ordered by the Court to the

           independent expert. The goal here is to only elicit text messages and iMessages from

           Defendant’s cell phone which are relevant to the claims and defenses in this case. The

           Court expects and requires the parties and their counsel to confer and cooperate in this

           procedure.

        9. Once the expert has mirror imaged or otherwise acquired the data from Defendant’s

           cell phone, the expert shall search the mirror image or acquired data using the search

           terms. The results of the search terms and an electronic copy of all responsive

           documents shall be provided to Defendant’s counsel.

        10. Defendant’s counsel shall review the search results provided by the independent expert

           and identify all documents to which she objects to disclosing to Plaintiff. Defendant

           shall produce all non-privileged responsive documents to Plaintiff and identify those

                                                 6
Case 9:20-cv-80148-AHS Document 176 Entered on FLSD Docket 03/31/2021 Page 7 of 8




           responsive documents not produced on a privilege log to the Plaintiff within ten (10)

           days of the date that Defendant receives the search results from the independent expert.

           Any privilege log produced shall comply strictly with the Local Rules for the Southern

           District of Florida. If Defendant is in doubt whether or not a certain message should be

           produced, she can seek leave to submit it to the Court for in camera review.

        11. Plaintiff shall pay for all fees and costs of hiring the independent expert at this time.

           However, the Court will determine at a later date whether costs and expenses should

           be apportioned or otherwise paid by Defendant. For example, if the data recovered from

           Defendant’s phones contains data or documents responsive to Plaintiff’s prior requests

           for production which Defendant reasonably could have provided in the regular course

           of discovery without a forensic examination, the Court will revisit this issue of costs

           and consider charging Defendant for the fees and costs of the independent expert or

           imposing the fees and costs on the parties in a duly appropriate and apportioned

           manner.

        12. The independent expert shall provide a signed affidavit detailing the steps he or she

           took to mirror image or acquire data from Defendant’s phone and search the data for

           the search terms within five (5) days of providing Defendant with the results of the

           search for search terms.

        13. The Court reserves jurisdiction to review in camera any documents that are subject to

           dispute between the parties.

        14. From the date of this Order through the completion of the search, Defendant is required

           to maintain the phone at issue and shall not delete any texts or iMessages.

                                                 7
Case 9:20-cv-80148-AHS Document 176 Entered on FLSD Docket 03/31/2021 Page 8 of 8




         DONE AND ORDERED in Chambers at West Palm Beach, Palm Beach County, in the

  Southern District of Florida, this 31st day of March, 2021.



                                                                WILLIAM MATTHEWMAN
                                                                United States Magistrate Judge




                                                   8
